


 
Exhibit 10.30

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





















PEET’S OPERATING COMPANY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN














































Effective as of December 1, 2003






     

--------------------------------------------------------------------------------



PEET’S OPERATING COMPANY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
Effective as of December 1, 2003


TABLE OF CONTENTS


ARTICLE 1: DEFINITIONS
1.1   ACCOUNT
1.2   BENEFICIARY
1.3   CHANGE IN CONTROL
1.4   CODE
1.5   COMPENSATION
1.6   COMPENSATION DEFERRALS
1.7   DESIGNATION DATE
1.8   DISABILITY
1.9   EFFECTIVE DATE
1.10   ELIGIBLE EMPLOYEE
1.11   EMPLOYER
1.12   EMPLOYER CONTRIBUTIONS
1.13   ENTRY DATE
1.14   MISCONDUCT
1.15   PARTICIPANT
1.16   PARTICIPANT ENROLLMENT AND ELECTION FORM
1.17   PLAN
1.18   PLAN YEAR
1.19   RETIREMENT AGE
1.20   SURVIVOR BENEFIT
1.21   TRUST
1.22   TRUSTEE
1.23   VALUATION DATE
1.24   YEAR OF SERVICE
ARTICLE 2: ELIGIBILITY AND PARTICIPATION
2.1   REQUIREMENTS
2.2   RE-EMPLOYMENT
2.3   CHANGE OF EMPLOYMENT CATEGORY
ARTICLE 3: CONTRIBUTIONS AND CREDITS
3.1   PARTICIPANT CONTRIBUTIONS AND CREDITS
3.2   EMPLOYER CONTRIBUTIONS AND CREDITS
ARTICLE 4: ALLOCATION OF FUNDS
4.1   ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS
4.2   ACCOUNTING FOR DISTRIBUTIONS
4.3   SEPARATE ACCOUNTS
4.4   INTERIM VALUATIONS
4.5   DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS
4.6   EXPENSES AND TAXES
ARTICLE 5: ENTITLEMENT TO BENEFITS
5.1   FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT
5.2   HARDSHIP DISTRIBUTIONS.
5.3   IMMEDIATE DISTRIBUTIONS.
5.4   RE-EMPLOYMENT OF RECIPIENT
5.5   SPECIAL RULE RE DEDUCTIBILITY
ARTICLE 6: DISTRIBUTION OF BENEFITS
6.1   AMOUNT
6.2   TIMING AND MANNER OF PAYMENT
6.3   DEATH OR DISABILITY BENEFITS
ARTICLE 7: BENEFICIARIES; PARTICIPANT DATA
7.1   DESIGNATION OF BENEFICIARIES
7.2   INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY
TO LOCATE PARTICIPANTS OR BENEFICIARIES   
ARTICLE 8: ADMINISTRATION
8.1   ADMINISTRATIVE AUTHORITY
8.2   UNIFORMITY OF DISCRETIONARY ACTS
8.3   LITIGATION
8.4   CLAIMS PROCEDURE
ARTICLE 9: AMENDMENT
9.1   RIGHT TO AMEND
9.2   AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN
9.3   CHANGES IN LAW AFFECTING TAXABILITY
ARTICLE 10: TERMINATION
10.1   EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN
10.2   AUTOMATIC TERMINATION OF PLAN
10.3   SUSPENSION OF DEFERRALS
10.4   ALLOCATION AND DISTRIBUTION
10.5   SUCCESSOR TO EMPLOYER
ARTICLE 11: THE TRUST
11.1   ESTABLISHMENT OF TRUST.
ARTICLE 12: MISCELLANEOUS
12.1   LIMITATIONS ON LIABILITY OF EMPLOYER
12.2   CONSTRUCTION
12.3   SPENDTHRIFT PROVISION






     

--------------------------------------------------------------------------------



PEET’S OPERATING COMPANY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


Effective as of December 1, 2003


RECITALS


This Peet’s Operating Company, Inc. Nonqualified Deferred Compensation Plan (the
"Plan") is adopted by Peet’s Operating Company, Inc. (the "Employer") for
certain of its executive employees. The purpose of the Plan is to offer those
employees an opportunity to elect to defer the receipt of compensation in order
to provide termination of employment and related benefits taxable pursuant to
section 451 of the Internal Revenue Code of 1986, as amended (the "Code"). The
Plan is intended to be a "top-hat" plan (i.e., an unfunded deferred compensation
plan maintained for a select group of management or highly-compensated
employees) under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 ("ERISA").


Accordingly, the following Plan is adopted.


ARTICLE 1
DEFINITIONS


1.1   ACCOUNT means the balance credited to a Participant's or Beneficiary's
Compensation Deferral Account and/or Employer Contribution Account, including
contribution credits and deemed income, gains and losses credited thereto or
debited therefrom. A Participant's or Beneficiary's Account shall be determined
as of the Valuation Date.


1.2   BENEFICIARY means any person or persons so designated in accordance with
the provisions of Article 7.


1.3   CHANGE IN CONTROL has the meaning specified in Section 280G of the Code
and the regulations thereunder.


1.4   CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.


1.5   COMPENSATION means the total current cash remuneration, including regular
salary and bonus awards, paid by the Employer to an Eligible Employee with
respect to his or her service for the Employer (as determined by the Employer,
in its discretion). In addition, Compensation shall include any commissions
earned by the Eligible Employee with respect to his or her services for the
Employer (as determined by the Employer, in its discretion).


1.6   COMPENSATION DEFERRALS is defined in Section 3.1(a).


1.7   DESIGNATION DATE means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective. The Designation Dates in any
Plan Year shall be determined by the Employer.


1.8   DISABILITY will be determined to exist if the Participant is eligible for
disability benefits under the Employer’s long-term disability plan. If the
Participant is not covered by the Employer’s long-term disability plan,
Disability will be determined to exist if the Participant is eligible for
disability benefits under the Social Security Act.


1.9   EFFECTIVE DATE means the effective date of the Plan, which shall be
December 1, 2003.


1.10   ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion
thereof), a person employed by the Employer, who is determined by the Employer
to be a member of a select group of management or highly compensated employees
of the Employer and who is designated by the Employer's Board of Directors to be
an Eligible Employee under the Plan. By each November 1 (or before the Effective
Date for the Plan's first Plan Year), the Employer shall notify those
individuals, if any, who will be Eligible Employees for the next Plan Year. If
the Employer determines that an individual first becomes an Eligible Employee
during a Plan Year, the Employer shall notify such individual of its
determination and of the date during the Plan Year on which the individual shall
first become an Eligible Employee.


1.11   EMPLOYER means Peet’s Operating Company, Inc. and its successors and
assigns unless otherwise herein provided, or any other corporation or business
organization which, with the consent of Peet’s Operating Company, Inc., or its
successors or assigns, assumes the Employer's obligations hereunder, or any
other corporation or business organization which agrees, with the consent of
Peet’s Operating Company, Inc., to become a party to the Plan.


1.12   EMPLOYER CONTRIBUTIONS is defined in Section 3.2(a).


1.13   ENTRY DATE with respect to an individual means the first day of the pay
period following the date on which the individual first becomes an Eligible
Employee. Notwithstanding the foregoing, for any individual first designated as
an Eligible Employee on or before the Effective Date, his or her Entry Date
shall be the Effective Date.


1.14   MISCONDUCT with respect to a Plan Participant means his or her gross
misconduct, within the meaning of Part 6 of Title I of ERISA, regarding group
health continuation coverage, or if the Participant engages in unlawful business
competition with the Employer.


1.15   PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any former employee who is or may become (or whose Beneficiaries
may become) eligible to receive a benefit under the Plan.


1.16   PARTICIPANT ENROLLMENT AND ELECTION FORM means the form or forms on which
a Participant elects to defer Compensation hereunder and on which the
Participant makes certain other designations as required thereon.


1.17   PLAN means this Peet’s Operating Company, Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.


1.18   PLAN YEAR means the twelve (12) (or, in the case of the Plan’s first Plan
Year, one (1)) month period ending on the December 31 of each year during which
the Plan is in effect.


1.19   RETIREMENT AGE with respect to any Participant means the date on which
the sum of (a) such Participant’s age plus (b) his or her Years of Service
equals or exceeds sixty-five (65).


1.20   SURVIVOR BENEFIT shall equal an amount the lesser of (a) the
Participant’s total Compensation for the calendar year immediately preceding his
or her death or (b) two-hundred thousand U.S. dollars ($200,000.00).


1.21   TRUST means the trust, if any, established pursuant to the agreement by
and between the Employer and a qualified trustee pursuant to Article 11.


1.22   TRUSTEE means the trustee of the Trust described in Article 11.


1.23   VALUATION DATE means the last day of each Plan Year and any other date
that the Employer, in its sole discretion, designates as a Valuation Date.


1.24   YEAR OF SERVICE means the 12 consecutive month period measured by an
Eligible Employee's date of hire and anniversaries thereof during which the
Eligible Employee is employed by the Employer.


ARTICLE 2
ELIGIBILITY AND PARTICIPATION


2.1   REQUIREMENTS. Every Eligible Employee on the Effective Date shall be
eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become a Participant on the first Entry Date
occurring on or after the date on which he or she becomes an Eligible Employee.
No individual shall become a Participant, however, if he or she is not an
Eligible Employee on the date his or her participation is to begin.


Participation in the Plan is voluntary. In order to participate in the Plan, an
otherwise Eligible Employee must make written application in such manner as may
be required by Section 3.1 and by the Employer and must agree to make
Compensation Deferrals or Stock Option Gains Contributions as provided in
Article 3.


2.2   RE-EMPLOYMENT. If a Participant whose employment with the Employer is
terminated is subsequently re-employed, he or she shall become a Participant in
accordance with the provisions of Section 2.1.


2.3   CHANGE OF EMPLOYMENT CATEGORY. During any period in which a Participant
remains in the employ of the Employer, but ceases to be an Eligible Employee, he
or she shall not be eligible to make Compensation Deferrals or receive Employer
Contributions hereunder.


ARTICLE 3
CONTRIBUTIONS AND CREDITS


3.1   PARTICIPANT CONTRIBUTIONS AND CREDITS.


(a)   Compensation Deferrals. In accordance with rules established by the
Employer, a Participant may elect to defer Compensation that is due to be earned
and which would otherwise be paid to the Participant. Participants may elect to
defer up to 75% of salary, and up to 100% of his or her bonuses and/or
commissions. In order to participate in the Plan, any Participant electing to
defer Compensation hereunder for a given Plan Year must elect to defer at least
five thousand dollars ($5,000) for the Plan Year. Amounts so deferred shall be
considered a Participant's "Compensation Deferrals” and shall be deducted by the
Employer from the Compensation of a deferring Participant and shall be credited
to the Account of the deferring Participant. Ordinarily, a Participant shall
make such an election with respect to the coming twelve (12) month Plan Year
during the period beginning on the November 1 and ending on the November 30 of
the prior calendar year, or during such other period as may be established by
the Employer.


Compensation Deferrals shall be made through regular payroll salary deductions
or through an election by the Participant to defer the payment of a commission
or bonus not yet payable to him or her at the time of the election. The
Participant may change his or her regular payroll salary deduction Compensation
Deferral amount as of, and by written notice delivered to the Employer one time
per quarter, with such change first being effective for Compensation to be
earned in that next quarter’s first payroll period. Once made, a Compensation
Deferral regular payroll salary deduction election shall continue in force only
for the Plan Year for which the election is first effective, until changed as
provided above. The Participant’s election with respect to his or her commission
or bonus deduction Compensation Deferral amount is irrevocable and shall
continue in force only for the Plan Year for which the election is first
effective.


(b)   Compensation Deferral Account. There shall be established and maintained
by the Employer a separate Compensation Deferral Account in the name of each
Participant to which shall be credited or debited: (a) amounts equal to the
Participant's Compensation Deferrals; (b) amounts equal to any deemed income,
gains or losses (to the extent realized, based upon deemed fair market value of
the Compensation Deferral Account's deemed assets, as determined by the
Employer, in its discretion) attributable or allocable thereto.


A Participant shall at all times be 100% vested in amounts credited to his or
her Compensation Deferral Account.


3.2   EMPLOYER CONTRIBUTIONS AND CREDITS


(a)Employer Contributions. Apart from Compensation Deferral Contributions, the
Employer shall retain the right to make discretionary contributions for any
Participant under this Plan at the times and in the amount(s) designated by the
Employer, in its sole discretion. Amounts so credited will be considered a
Participant's "Employer Contributions."


(b)Employer Contribution Account. There shall be established and maintained by
the Employer a separate Employer Contribution Account in the name of each
Participant to which shall be credited or debited: (a) amounts equal to the
Participant's Employer Contributions; and (b) amounts equal to any deemed
earnings or losses (to the extent realized, based upon deemed fair market value
of the Employer Contribution Account's deemed assets, as determined by the
Employer, in its discretion) attributable or allocable thereto.


(c)Adjustments to Employer Contributions. Once credited to a Participant's
Account under this Plan, the amounts described in Section 3.2(a) shall accrue
the deemed income, gains or losses described in Article 4 below, and shall be
paid in accordance with Article 5 and Article 6 below.


(d)Vesting.Amounts credited to the Employer Contribution Account shall be
subject to a five (5) year vesting period, described in Section 3.2(e), based on
Years of Service since the Entry Date. Notwithstanding the preceding, if the
Participant reaches Retirement Age or experiences Death or Disability, or if the
Company experiences a Change in Control, he or she shall become fully (100%)
vested. Any Participant that terminates employment or service with the Employer
prior to full vesting shall irrevocably forfeit the portion not vested. Such
forfeitures shall be retained by the Employer.


(e)The vesting schedule for amounts credited to the Employer Contribution
Account is as follows:
 
Years of Service
Since Entry Date
 
Vested Percentage
Less than 1
0%
I, but less than 2
20%
2, but less than 3
40%
3, but less than 4
60%
4, but less than 5
80%
5 or more
100%

 
(f)Forfeitures for MisconductIf a Participant separates from service with the
Employer as a result Misconduct, the Participant shall forfeit all amounts
allocated to his or her Employer Contribution Account(s) under Section 3.2(a),
3.2 (b), and 3.2(c) above. .




ARTICLE 4
ALLOCATION OF FUNDS


4.1   ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to Section
4.5, each Participant shall have the right to direct the Employer as to how
amounts in his or her Plan Account shall be deemed to be invested. Subject to
such limitations as may from time to time be required by law, imposed by the
Employer or the Trustee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Employer, prior to the date on which a direction will become effective, the
Participant shall have the right to direct the Employer as to how amounts in his
or her Account shall be deemed to be invested. The Employer may, but is not
required to, invest assets held by the Employer on behalf of the Participant
pursuant to the deemed investment directions the Employer has properly received
from the Participant, and may utilize the Trust for the same in its discretion.
The value of the Participant's Account shall be equal to the value of the deemed
investments specified by the Participant as if the Employer had so invested the
Account.


As of each valuation date of the assets held under the Plan, the Participant's
Account will be credited or debited to reflect the Participant's deemed
investments. The Participant's Plan Account will be credited or debited with the
increase or decrease in the realizable net asset value of the designated deemed
investments, as follows. As of each Valuation Date, an amount equal to the net
increase or decrease in realizable net asset value (as determined by the
Employer) of each deemed investment option within the Account since the
preceding Valuation Date shall be allocated among all Participants' Accounts
deemed to be invested in that investment option in accordance with the ratio
which the portion of the Account of each Participant which is deemed to be
invested within that investment option, determined as provided herein, bears to
the aggregate of all amounts deemed to be invested within that investment
option.



4.2   ACCOUNTING FOR DISTRIBUTIONS. As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant's Account.
Such amounts shall be charged on a pro rata basis against the investments of the
Plan in which the Participant's Account is deemed to be invested.


4.3   SEPARATE ACCOUNTS. A separate account under the Plan shall be established
and maintained by the Employer to reflect the Account for each Participant with
sub-accounts to show separately the deemed earnings and losses credited or
debited to such Account, and the applicable deemed investments of the Account.


4.4   INTERIM VALUATIONS. If it is determined by the Employer that the value of
a Participant's Account as of any date on which distributions are to be made
differs materially from the value of the Participant's Account on the prior
Valuation Date upon which the distribution is to be based, the Employer, in its
discretion, shall have the right to designate any date in the interim as a
Valuation Date for the purpose of revaluing the Participant's Account so that
the Account will, prior to the distribution, reflect its share of such material
difference in value.


4.5   DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such limitations
as may from time to time be required by law, imposed by the Employer or the
Trustee or contained elsewhere in the Plan, and subject to such operating rules
and procedures as may be imposed from time to time by the Employer, prior to and
effective for each Designation Date, each Participant may communicate to the
Employer a direction (in accordance with (a), below) as to how his or her Plan
Accounts should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer hereunder. Such direction
shall designate the percentage (in any whole percent multiples) of each portion
of the Participant's Plan Accounts which is requested to be deemed to be
invested in such categories of deemed investments, and shall be subject to the
following rules:


(a)   Any initial or subsequent deemed investment direction shall be in writing,
on a form supplied by and filed with the Employer, and/or, as required or
permitted by the Employer, shall be by oral designation and/or electronic
transmission designation. A designation shall be effective as of the Designation
Date next following the date the direction is received and accepted by the
Employer on which it would be reasonably practicable for the Employer to effect
the designation. The Participant may, if permitted by the Employer, make a
deemed investment direction for his or her existing Account balance as of the
Designation Date and a separate deemed investment direction for contribution
credits occurring after the Designation Date.


(b)   All amounts credited to the Participant's Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the Designation Date with respect to any new deemed investment direction,
all or a portion of the Participant's Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant's most recent Participant Enrollment and Election Form, or other
form specified by the Employer.


(c)   If the Employer receives an initial or revised deemed investment direction
which it deems to be incomplete, unclear or improper, the Participant's
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the next Designation
Date, unless the Employer provides for, and permits the application of,
corrective action prior thereto.


(d)   If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant's Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be uninvested. Or, in its
discretion, the Employer may direct such undesignated portion of the Account to
be deemed to be invested in a money market, fixed income or similar fund made
available under the Plan as determined by the Employer.


(e)   Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Employer and its agents and
representatives from any losses or damages of any kind relating to the deemed
investment of the Participant's Account hereunder.


(f)   Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.


4.6   EXPENSES AND TAXES. Expenses, including Trustee fees, associated with the
administration or operation of the Plan shall be paid by the Employer from its
general assets. Any taxes allocable to an Account (or portion thereof)
maintained under the Plan which are payable prior to the distribution of the
Account (or portion thereof), as determined by the Employer, shall be paid by
the Employer.


ARTICLE 5
ENTITLEMENT TO BENEFITS


5.1   FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT. Before the beginning of
each Plan Year and on his or her Participant Enrollment and Election Form, a
Participant may select a fixed payment date for the payment of amounts (or a
portion of amounts) credited to his or her Compensation Deferral Account during
the Plan Year for which the Participant Enrollment and Election Form is
effective, which will be valued and payable according to the provisions of
Article 6. Such payment dates may be postponed to later dates so long as
elections to so postpone the dates are made by the Participant at least twelve
(12) months prior to the date on which the distribution is to be made. Such
payment dates may not be accelerated.


A Participant who selects a fixed payment date for amounts credited to his or
her Compensation Deferral Account during a Plan Year shall receive payment of
such amounts in a lump sum. The participant will become entitled to receive
payment at the earlier of the fixed payment date (as postponed, if applicable)
or his or her termination of employment with the Employer.


Any fixed payment date elected by a Participant as provided above must be a date
no earlier than the January 1 of the second calendar year after the calendar
year for which the election is effective.


If a Participant does not make an election as provided above for any particular
amounts hereunder, and the Participant terminates employment with the Employer
for any reason, the Participant's vested Account at the date of such termination
shall be valued and payable at or commencing at such termination according to
the provisions of Article 6.


5.2   HARDSHIP DISTRIBUTIONS. In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the Employer
for the distribution of all or any part of his or her vested Account. The
Employer shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution. Upon a finding of financial hardship, the
Employer shall make the appropriate distribution to the Participant from amounts
held by the Employer in respect of the Participant's vested Account. In no event
shall the aggregate amount of the distribution exceed either the full value of
the Participant's vested Account or the amount determined by the Employer to be
necessary to alleviate the Participant's financial hardship (which financial
hardship may be considered to include any taxes due because of the distribution
occurring because of this Section), and which is not reasonably available from
other resources of the Participant. For purposes of this Section, the value of
the Participant's vested Account shall be determined as of the date of the
distribution. "Financial hardship" means (a) a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Code section 152(a)) of the
Participant, (b) loss of the Participant's property due to casualty, or (c)
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant, each as determined to exist by
the Employer. A distribution may be made under this Section only with the
written consent of the Employer.


5.3   IMMEDIATE DISTRIBUTIONS.    A Participant shall have the option to request
a full or partial distribution of their vested Account subject to the approval
of the Employer. In no event will the withdrawal be greater than 100% of the
value of a Participant’s vested Account. Any amount paid pursuant to this
Section shall be subject to a ten percent (10%) penalty, with the amount of the
penalty permanently forfeited from the Participant’s Account and returned to the
Employer on or about the date of the distribution.


5.4   RE-EMPLOYMENT OF RECIPIENT. If a Participant receiving installment
distributions by virtue of an entitlement due to termination of employment is
re-employed by the Employer, the remaining distributions due to the Participant
shall be suspended until such time as the Participant (or his or her
Beneficiary) once again becomes eligible for benefits under Section 5.1, at
which time such distribution shall commence, subject to the limitations and
conditions contained in this Plan.


5.5   SPECIAL RULE RE DEDUCTIBILITY. Notwithstanding any contrary Plan
provision, any payment scheduled for a particular Plan Year shall not be made in
such Plan Year to the extent necessary to avoid application of the deductibility
limitation of Code section 162(m). (For this purpose, deductibility shall be
determined by adding such payment to all other compensation paid by the Employer
to the Participant during the Plan Year). If, pursuant to the foregoing
sentences, any amounts are not paid when originally scheduled, such amounts
shall be paid in the first subsequent taxable year in which such payments would
not be subject to the deductibility limitation of Code section 162(m). During
any such delay in payment, unpaid amounts shall continue to be credited (or
debited) with deemed investment income, gains and losses under Article 4.
Notwithstanding the foregoing, distribution of a Participant’s Account shall be
made without regard to the deductibility limitation of Code section 162(m) if
the time for distribution is accelerated pursuant to Section 9.3 or Section
10.4.


ARTICLE 6
DISTRIBUTION OF BENEFITS


6.1   AMOUNT. A Participant (or his or her Beneficiary) shall become entitled to
receive (or commence receiving), upon his or her termination of employment with
the Employer (or earlier as provided in Section 5.1), a distribution in an
aggregate amount equal to the Participant's vested Account.


If the Participant has elected to receive payment of amounts (or a portion of
amounts) credited to his or her vested Account during any Plan Year(s) before
termination of employment, he or she shall become entitled to receive the
amount(s) elected in accordance with Section 5.1 on the date or the date(s)
selected by the Participant on his or her Participant Enrollment and Election
Form(s) (or earlier as provided in Article 5). The applicable portion of the
Participant’s vested Account shall be valued on the Valuation Date.


6.2   TIMING AND MANNER OF PAYMENT. In the case of distributions to a
Participant (or his or her Beneficiary) by virtue of an entitlement due to
termination of employment, an aggregate amount equal to the Participant's vested
Account will be paid (or commence to be paid) by the Employer within 90 days of
the Participant’s termination of employment, as provided in Section 6.1, in a
lump sum or in up to fifteen (15) substantially equal annual installments
(adjusted for gains and losses), as selected by the Participant on a form
designated by the Employer. Notwithstanding any provision of this Plan to the
contrary, any participant terminating employment with the Employer voluntarily
before reaching Retirement Age or involuntarily due to Misconduct (each as
determined by the Employer in its sole discretion) shall receive payment of his
or her vested Account in a lump sum. If payment of the Participant’s account is
to be made in installments, the first installment shall be paid to the
participant within 90 days of the participant’s termination of employment, and
subsequent payments shall be made on January 1st of each successive Plan Year
(or as soon as administratively feasible thereafter) after the Plan Year in
which the first payment becomes payable. Notwithstanding the foregoing, if
payments hereunder are to be made in substantially equal annual installments as
elected by the Participant and are estimated to each amount to less than
one-thousand dollars ($1,000) or less by the Employer in its sole discretion,
the entire vested Account shall be paid to the Participant (or his or her
Beneficiary) in a lump sum.


At any time no less than twelve (12) months prior to his or her termination of
employment, the Participant may, by delivering written designation (on a form
provided by the Employer) to the Employer, change the manner of payment for such
amounts he or she would become entitled to upon termination of employment after
reaching Retirement Age or involuntary termination without Misconduct. The
Participant’s manner of payment shall be determined by his or her most recent
election of such manner that has been on file with the Employer for no less than
12 months. If a Participant fails to designate properly the manner of payment of
his or her benefit under the Plan, such payment will be in a lump sum.


In the case of distributions to the Participant by virtue of an entitlement due
to the election of a Fixed Payment Date, the applicable vested portion of the
Participant’s Compensation Deferral Account shall be paid in a lump sum as soon
as administratively practicable after such date. Fixed Payments shall be valued
and paid on the first day of each Plan Year, or as soon as administratively
practicable thereafter.


If the whole or any part of a payment hereunder is to be in installments, the
total to be so paid shall continue to be deemed to be invested pursuant to
Sections 4.1 and 4.5 under such procedures as the Employer may establish, in
which case any deemed income, gain, loss or expense or tax allocable thereto
shall be reflected in the installment payments, in such equitable manner as the
Employer shall determine.


6.3   DEATH OR DISABILITY BENEFITS. If a Participant dies before terminating his
or her employment with the Employer, the entire value of the Participant's
Account shall be paid, at the time(s) selected by the Participant under Article
5 and in the manner provided in Section 6.2, to the person or persons designated
in accordance with Section 7.1. At the discretion of the Employer, the person or
persons designated in accordance with Section 7.1 may also make a one-time
election to receive the Participant’s Account in a lump sum payment. In addition
to the Participants Account, a Survivor Benefit shall be payable in a lump sum
to the persons or persons designated in Section 7.1 if the Participant dies
before terminating his or her employment with the Employer.


Upon the death of a Participant after terminating his or her employment with the
Employer, but before he or she has received all payments to which he or she is
entitled under the Plan, the remaining vested Account benefit payments shall be
paid to the person or persons designated in accordance with Section 7.1, in the
manner in which such benefits were payable to the Participant.


If a Participant experiences Disability before terminating his or her employment
with the Employer, he or she shall become entitled to receive the entire value
of his or her Account at the time(s) selected by the Participant under Article 5
and in the manner provided in Section 6.2.






ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA


7.1   DESIGNATION OF BENEFICIARIES. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant's death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant's lifetime.


In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant's spouse, if then living, but otherwise to the Participant's then
living descendants, if any, per stirpes, but, if none, to the Participant's
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant's personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute such payment to the Participant's estate without liability for any
tax or other consequences which might flow therefrom, or may take such other
action as the Employer deems to be appropriate.


7.2   INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY
TO LOCATE PARTICIPANTS OR BENEFICIARIES. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer's records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Employer shall not be obliged
to search for any Participant or Beneficiary beyond the sending of a registered
letter to such last known address. If the Employer notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Employer within three (3) years thereafter, then, except
as otherwise required by law, if the location of one or more of the next of kin
of the Participant is known to the Employer, the Employer may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Employer determines. If the location of none of the
foregoing persons can be determined, the Employer shall have the right to direct
that the amount payable shall be deemed to be a forfeiture, except that the
dollar amount of the forfeiture, unadjusted for deemed gains or losses in the
interim, shall be paid by the Employer if a claim for the benefit subsequently
is made by the Participant or the Beneficiary to whom it was payable. If a
benefit payable to an unlocated Participant or Beneficiary is subject to escheat
pursuant to applicable state law, the Employer shall not be liable to any person
for any payment made in accordance with such law.


ARTICLE 8
ADMINISTRATION


8.1   ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided
herein, the Employer shall have the sole responsibility for and the sole control
of the operation and administration of the Plan, and shall have the power and
authority to take all action and to make all decisions and interpretations which
may be necessary or appropriate in order to administer and operate the Plan,
including, without limiting the generality of the foregoing, the power, duty and
responsibility to:


(a)   Resolve and determine all disputes or questions arising under the Plan,
and to remedy any ambiguities, inconsistencies or omissions in the Plan.


(b)   Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.


(c)   Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.


(d)   Make determinations with respect to the eligibility of any Eligible
Employee as a Participant and make determinations concerning the crediting of
Plan Accounts.


(e)   Appoint any persons or firms, or otherwise act to secure specialized
advice or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers or responsibilities. Any action of such person
or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Employer. Further, the Employer may
authorize one or more persons to execute any certificate or document on behalf
of the Employer, in which event any person notified by the Employer of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Employer until such notified person shall have been notified of the revocation
of such authority.


8.2   UNIFORMITY OF DISCRETIONARY ACTS. Whenever in the administration or
operation of the Plan discretionary actions by the Employer are required or
permitted, such actions shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken which shall
discriminate in favor of any particular person or group of persons.


8.3   LITIGATION. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.


8.4   CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a
"Claimant") shall present the claim, in writing, to the Employer, and the
Employer shall respond in writing. If the claim is denied, the written notice of
denial shall state, in a manner calculated to be understood by the Claimant:


(a)   The specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based;


(b)   A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary; and


(c)   An explanation of the Plan's claims review procedure.


The written notice denying or granting the Claimant's claim shall be provided to
the Claimant within ninety (90) days after the Employer's receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension is required, written notice of the extension shall
be furnished by the Employer to the Claimant within the initial ninety (90) day
period and in no event shall such an extension exceed a period of ninety (90)
days from the end of the initial ninety (90) day period. Any extension notice
shall indicate the special circumstances requiring the extension and the date on
which the Employer expects to render a decision on the claim. Any claim not
granted or denied within the period noted above shall be deemed to have been
denied.


Any Claimant whose claim is denied, or deemed to have been denied under the
preceding sentence (or such Claimant's authorized representative), may, within
sixty (60) days after the Claimant's receipt of notice of the denial, or after
the date of the deemed denial, request a review of the denial by notice given,
in writing, to the Employer. Upon such a request for review, the claim shall be
reviewed by the Employer (or its designated representative) which may, but shall
not be required to, grant the Claimant a hearing. In connection with the review,
the Claimant may have representation, may examine pertinent documents, and may
submit issues and comments in writing.


The decision on review normally shall be made within sixty (60) days of the
Employer's receipt of the request for review. If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Employer, and the time limit for the decision on review shall be
extended to one hundred twenty (120) days. The decision on review shall be in
writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above. If
the decision on review is not communicated to the Claimant within the sixty (60)
day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review. All decisions
on review shall be final and binding with respect to all concerned parties.


ARTICLE 9
AMENDMENT


9.1   RIGHT TO AMEND. The Employer, by action of its Board of Directors, shall
have the right to amend the Plan, at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive a
Participant or a Beneficiary of a right accrued hereunder prior to the date of
the amendment.


9.2   AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Employer, by action of
its Board of Directors, at any time, retroactively if required, if found
necessary, in the opinion of the Employer, in order to ensure that the Plan is
characterized as a "top-hat" plan of deferred compensation maintained for a
select group of management or highly compensated employees as described under
ERISA sections 201(2), 301(a)(3), and 401(a)(1), and to conform the Plan to the
provisions and requirements of any applicable law (including ERISA and the
Code). No such amendment shall be considered prejudicial to any interest of a
Participant or a Beneficiary hereunder.


9.3   CHANGES IN LAW AFFECTING TAXABILITY


   (a)   Operation. This Section shall become operative upon the enactment of
any change in applicable statutory law or the promulgation by the Internal
Revenue Service of a final regulation or other pronouncement having the force of
law, which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder.


(b)   Affected Right or Feature Nullified. Notwithstanding any other Section of
this Plan to the contrary (but subject to subsection (c), below), as of an Early
Taxation Event, the feature or features of this Plan that would cause the Early
Taxation Event shall be null and void, to the extent, and only to the extent,
required to prevent the Participant from being required to include in his or her
federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him or her hereunder. If
only a portion of a Participant's Account is impacted by the change in the law,
then only such portion shall be subject to this Section, with the remainder of
the Account not so affected being subject to such rights and features as if the
law were not changed. If the law only impacts Participants who have a certain
status with respect to the Employer, then only such Participants shall be
subject to this Section.


(c)   Tax Distribution. If an Early Taxation Event is earlier than the date on
which the statute, regulation or pronouncement giving rise to the Early Taxation
Event is enacted or promulgated, as applicable (i.e., if the change in the law
is retroactive), there shall be distributed to each Participant, as soon as
practicable following such date of enactment or promulgation, the amounts that
became taxable on the Early Taxation Event.


ARTICLE 10
TERMINATION


10.1   EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer reserves the
right to terminate the Plan and/or its obligation to make further credits to
Plan Accounts, by action of its Board of Directors. The Employer also reserves
the right to suspend the operation of the Plan for a fixed or indeterminate
period of time, by action of its Board of Directors.


10.2   AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall terminate
upon a Change in Control if there is a failure by the surviving corporation or
business organization to adopt specifically and agree to continue the Plan.


10.3   SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than Compensation
Deferrals and Employer Contributions, during the period of the suspension, in
which event payments hereunder will continue to be made during the period of the
suspension in accordance with Articles 5 and 6.


10.4   ALLOCATION AND DISTRIBUTION. This Section shall become operative on a
complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable.
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not theretofore Participants shall be eligible
to become Participants, the value of the interest of all Participants and
Beneficiaries shall be determined and, after deduction of estimated expenses in
liquidating and, if applicable, paying Plan benefits, paid to them as soon as is
practicable after such termination.


10.5   SUCCESSOR TO EMPLOYER. Any corporation or other business organization
which is a successor to the Employer by reason of a Change in Control shall have
the right to become a party to the Plan by adopting the same by resolution of
the entity's board of directors or other appropriate governing body. If, within
ninety (90) days from the effective date of such consolidation, merger or sale
of assets, such new entity does not become a party hereto, as above provided,
the Plan automatically shall be terminated, and the provisions of Section 10.4
shall become operative.


ARTICLE 11
THE TRUST


11.1   ESTABLISHMENT OF TRUST. The Employer, in its sole and absolute
discretion, may establish a Trust with a qualified trustee pursuant to such
terms and conditions as are set forth in a Trust agreement to be entered into
between the Employer and such trustee. Or, the Employer may cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants' interests in the Plan. The
Employer shall have the discretion to make contributions to such Trust that
correspond to credits to Participants’ Accounts and/or to invest Trust assets in
a manner that corresponds to Participants’ selected deemed investments in order
to provide a source of funds with which the Employer shall pay Plan benefits as
they become due.


Any amounts held in a Trust established under this Section shall be the sole
property of the Employer and will not be held as collateral security for
fulfillment of the Employer's obligation under the Plan. Any such Trust shall be
intended to be treated as a "grantor trust" under the Code and the establishment
of the Trust or the utilization of any existing Trust for Plan benefits, as
applicable, shall not be intended to cause any Participant to realize current
income on amounts contributed thereto, and the Trust shall be so interpreted.
Any such funds will be subject to the claims of all bankruptcy or insolvency
creditors of the Employer as provided in the Trust agreement, and no Participant
or Beneficiary will have any vested interest or secured or preferred position
with respect to such funds or have any claims against the Employer hereunder
except as a general creditor.





ARTICLE 12
MISCELLANEOUS


12.1   LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the
Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. The Employer does not in any way guarantee any Participant's
Account from loss or depreciation, whether caused by poor investment performance
of a deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director or stockholder
of the Employer, be liable to any person on account of any claim arising by
reason of the provisions of the Plan or of any instrument or instruments
implementing its provisions, or for the failure of any Participant, Beneficiary
or other person to be entitled to any particular tax consequences with respect
to the Plan, or any credit or distribution hereunder.


12.2   CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. The laws of the state of the
Employer's incorporation shall govern, control and determine all questions of
law arising with respect to the Plan and the interpretation and validity of its
respective provisions, except where those laws are preempted by the laws of the
United States. Participation under the Plan will not give any Participant the
right to be retained in the service of the Employer nor any right or claim to
any benefit under the Plan unless such right or claim has specifically accrued
hereunder.


The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.


12.3   SPENDTHRIFT PROVISION. No amount payable to a Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, contracts, liabilities, engagements or torts
of the person entitled thereto. Further, (i) the withholding of taxes from Plan
benefit payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to a Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Plan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of an arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.


In the event that any Participant's or Beneficiary's benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant's or Beneficiary's Account or, if the Employer or
Trustee prefers, paid into the court as they become payable, to be distributed
by the court to the recipient as the court deems proper at the close of said
action.

       

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its seal
to be affixed hereto, effective as of the 1st day of December 2003.




ATTEST/WITNESS:                                   PEET’S OPERATING COMPANY, INC.

        /s/ Kelly Nielsen     /s/   Tom Cawley

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Print: Kelly Nielsen
Date: January 23, 2004

    Print: Thomas P. Cawley
Title: Vice President, Chief Finacial Officer, and Secretary
Date: January 23, 2004


      

       

--------------------------------------------------------------------------------

 

 